DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 2011/0289270) taken in view of Kobayashi (US 5,646,948). 
As to claim 1, Bell discloses a memory controller comprising: 
a specific data patter discriminating unit that includes:
a specific data pattern retaining unit configured to retain a specific data pattern (¶0010); and

an issuance unit configured to issue a specific write request to a memory based on a result of the comparison that indicates the write data matches the specific data pattern (¶0034),
the specific write request is a request to write the specific data pattern to the memory, and the specific data pattern discriminating unit is configured to discard the write data based on the result of the comparison that indicates the write data matches the specific data pattern (¶0036).
Bell fails to disclose: receiving a response based on a write result in the memory; and the write result indicates one of success of a write operation of the write data to the memory or failure of the write operation of the write data to the memory.
Kobayashi discloses test apparatus, comprising a pattern generating means for generating an address pattern, a test data pattern, expected data, and a control signal corresponding to a program for determining a pattern generation sequence, the address pattern being adapted for designating an address of a test memory, the test data pattern being written to the designated address of the test memory, the expected data being compared with data read from the designated address of the test memory, the control signal including an operation status control signal for controlling the operation status of the test memory, a comparing means for determining whether the data read from the test memory matches with the expected data, for outputting a compared result that represents a pass when the read data matches with the expected data, and for outputting a compared result that represents a fail when the read data does not match with the expected data (columns 2-3, lines 62-27).
Kobayashi does disclose receiving a response based on a write result in the memory; and the write result indicates one of success of a write operation of the write data to the memory or failure of the write operation of the write data to the memory (column 5, lines 25-45).


As to claim 2, Bell discloses the memory controller according to claim 1, wherein   the specific data pattern retaining unit is further configured to retain a plurality of specific data patterns in association with a plurality of identifiers, the plurality of specific data patterns includes the specific data pattern, the issuance unit is further configured to issue the specific write request together with an identifier of the plurality of identifiers to the memory, and the identifier is associated with the specific data pattern that matches the  write data (¶0036-¶0037).

As to claim 7, Bell discloses a memory, comprising: 
a memory array (¶0023); 
a specific data pattern retaining unit configured to retain a specific data pattern (¶0033); 
a request interpretation unit configured to determine a request issued by a memory controller is a specific write request (¶0034); and 
a specific data pattern generating unit configured to write, based on the determination the request issued by the memory controller is the specific write request, the specific data pattern retained in the specific data pattern retaining unit to the memory array (¶0034).
Bell fails to disclose: a response generating unit configured to output a response based on a write result in the memory, wherein the write result indicates one of success of a write operation of the write data to the memory or failure of the write operation of the write data to the memory.

Kobayashi does disclose receiving a response based on a write result in the memory; and the write result indicates one of success of a write operation of the write data to the memory or failure of the write operation of the write data to the memory (column 5, lines 25-45).
It would have been obvious to one of ordinary skill in this art at the time of invention by applicant to implement an output for a compared result that represents a pass with Bell’s memory controller. A person of ordinary skill in the art would have been motivated to make the modification because a status allows for memory writes that have passed the write test are prevented from being excessively written (column 6, lines 63-64).
  
As to claim 8, Bell discloses a memory system, comprising: 
a memory that comprises a memory array; and a memory controller configured to: 
receive write data associated with a write command from a host computer (¶0032); 
determine the write data matches a specific data pattern (¶0034); 

discard the write data based on the determination the write data regarding a write command from a host computer matches the specific data pattern, wherein the memory is configured to (¶0034): 
generate the specific data pattern corresponding to the specific write request (¶0034); and Page 5 of 13Application No. 16/763,469 Reply to Office Action of March 30, 2021 
write the generated specific data pattern to the memory array (¶0034).  
Bell fails to disclose: receive a response based on a write result in the memory, wherein the write result indicates one of success of a write operation of the write data to the memory or failure of the write operation of the write data to the memory.
Kobayashi discloses test apparatus, comprising a pattern generating means for generating an address pattern, a test data pattern, expected data, and a control signal corresponding to a program for determining a pattern generation sequence, the address pattern being adapted for designating an address of a test memory, the test data pattern being written to the designated address of the test memory, the expected data being compared with data read from the designated address of the test memory, the control signal including an operation status control signal for controlling the operation status of the test memory, a comparing means for determining whether the data read from the test memory matches with the expected data, for outputting a compared result that represents a pass when the read data matches with the expected data, and for outputting a compared result that represents a fail when the read data does not match with the expected data (columns 2-3, lines 62-27).
Kobayashi does disclose receiving a response based on a write result in the memory; and the write result indicates one of success of a write operation of the write data to the memory or failure of the write operation of the write data to the memory (column 5, lines 25-45).


As to claim 9, Bell discloses an information processing systems comprising: 
a host computer configured to issue a write command associated with write data (¶0023); 
a memory comprising a memory array; and a memory controller configured to (¶0023): 
receive the write data (¶0032); 
determine the write data matches a specific data pattern (¶0034); 
issue  a specific write request to the memory based on the determination the write data matches the specific data pattern, wherein the specific write request is a request to write the  specific data pattern to the memory array (¶0034); and 
discard the write data based on the determination the write data matches the specific data pattern, wherein the memory is configured to: generate the specific data pattern corresponding to the specific write request (¶0034); and 
write the generated specific data pattern to the memory array (¶0034).
Bell fails to disclose: receive a response based on a write result in the memory, wherein the write result indicates one of success of a write operation of the write data to the memory or failure of the write operation of the write data to the memory.
Kobayashi discloses test apparatus, comprising a pattern generating means for generating an address pattern, a test data pattern, expected data, and a control signal corresponding to a program for determining a pattern generation sequence, the address pattern being adapted for designating an 
Kobayashi does disclose receiving a response based on a write result in the memory; and the write result indicates one of success of a write operation of the write data to the memory or failure of the write operation of the write data to the memory (column 5, lines 25-45).
It would have been obvious to one of ordinary skill in this art at the time of invention by applicant to implement an output for a compared result that represents a pass with Bell’s memory controller. A person of ordinary skill in the art would have been motivated to make the modification because a status allows for memory writes that have passed the write test are prevented from being excessively written (column 6, lines 63-64).

As to claim 10, Bell discloses a method of control of a memory controller, the method comprising: 
receiving write data associated with a write command from a host computer (¶0032);  
comparing the write data with a specific data pattern (¶0034); 
issuing a specific write request to a memory based on a result of the comparison that indicates the write data matches the specific data pattern, wherein the specific write request is a request for  writing the specific data pattern to the memory (¶0034); and

Bell fails to disclose: receive a response based on a write result in the memory, wherein the write result indicates one of success of a write operation of the write data to the memory or failure of the write operation of the write data to the memory.
Kobayashi discloses test apparatus, comprising a pattern generating means for generating an address pattern, a test data pattern, expected data, and a control signal corresponding to a program for determining a pattern generation sequence, the address pattern being adapted for designating an address of a test memory, the test data pattern being written to the designated address of the test memory, the expected data being compared with data read from the designated address of the test memory, the control signal including an operation status control signal for controlling the operation status of the test memory, a comparing means for determining whether the data read from the test memory matches with the expected data, for outputting a compared result that represents a pass when the read data matches with the expected data, and for outputting a compared result that represents a fail when the read data does not match with the expected data (columns 2-3, lines 62-27).
Kobayashi does disclose receiving a response based on a write result in the memory; and the write result indicates one of success of a write operation of the write data to the memory or failure of the write operation of the write data to the memory (column 5, lines 25-45).
It would have been obvious to one of ordinary skill in this art at the time of invention by applicant to implement an output for a compared result that represents a pass with Bell’s memory controller. A person of ordinary skill in the art would have been motivated to make the modification because a status allows for memory writes that have passed the write test are prevented from being excessively written (column 6, lines 63-64).


determining a request issued by a memory controller is a specific write request (¶0032); and 
writing, based on the determination the request issued by the memory controller is the specific write request, the specific data pattern retained in the specific data pattern retaining unit to a memory array of the memory (¶0034).
Bell fails to disclose: outputting a response based on a write result in the memory, wherein the write result indicates one of success of writing the write data to the memory or failure of the writing the write data to the memory.
Kobayashi discloses test apparatus, comprising a pattern generating means for generating an address pattern, a test data pattern, expected data, and a control signal corresponding to a program for determining a pattern generation sequence, the address pattern being adapted for designating an address of a test memory, the test data pattern being written to the designated address of the test memory, the expected data being compared with data read from the designated address of the test memory, the control signal including an operation status control signal for controlling the operation status of the test memory, a comparing means for determining whether the data read from the test memory matches with the expected data, for outputting a compared result that represents a pass when the read data matches with the expected data, and for outputting a compared result that represents a fail when the read data does not match with the expected data (columns 2-3, lines 62-27).
Kobayashi does disclose receiving a response based on a write result in the memory; and the write result indicates one of success of a write operation of the write data to the memory or failure of the write operation of the write data to the memory (column 5, lines 25-45).

s 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bell and Kobayashi taken in view of Gonzalez (US 2011/0055468).
Bell discloses a method and technique for managing data transfer is disclosed. The method includes comparing, by a processor unit of a data processing system, data to be written to a memory subsystem to a stored data pattern and, responsive to determining that the data matches the stored data pattern, replacing the matching data with a pattern tag corresponding to the matching data pattern (Abstract). Bell fails to disclose an error correction code generating unit configured to generate an error correction code regarding the write data; and an error correction processing unit configured to perform an error correction process based on an error correction code regarding specific data read from the memory, wherein the specific data pattern includes the error correction code regarding the write data.  
Gonzalez discloses a method of maintain the integrity of data stored in a flash memory that are susceptible to being disturbed by operations in adjacent regions of the memory, disturb events cause the data to be read, corrected and re-written before becoming so corrupted that valid data cannot be recovered (Abstract).
Gonzalez does diclose an error correction code generating unit configured to generate an error correction code regarding the write data; and an error correction processing unit configured to perform an error correction process based on an error correction code regarding specific data read from the memory, wherein the specific data pattern includes the error correction code regarding the write data (¶0036).
It would have been obvious to one of ordinary skill in this art at the time of invention by applicant to implement Bell’s memory controller with Gonzalez’s error correction code. A person of ordinary skill in the art would have been motivated to make the modification because erroneous data 
   
As to claim 4, the combination of Bell and Gonzalez disclose the memory controller according to claim 1, further comprising: a management information retaining unit configured to retain  management information; an error correction code generating unit configured to generate  an error correction code regarding the write data and the management information; and Page 3 of 13Application No. 16/763,469 Reply to Office Action of March 30, 2021 an error correction processing unit configured to perform an error correction process based on an error correction code regarding specific data read from the memory, wherein the issuance unit is further configured to issue the specific write request together with  the error correction code regarding the write data and the management information to the memory (Gonzalez: ¶0036).
As to claim 5, the combination of Bell and Gonzalez disclose the memory controller according to claim 4, wherein the management information includes a logical address in the memory regarding the write command (Gonzalez: ¶0044).  
As to claim 6, the combination of Bell and Gonzalez disclose the memory controller according to claim 4, wherein the management information includes defective cell information in the memory regarding the write command (Gonzalez: ¶0044).  
discard the write data based on the determination the write  data matches the specific data pattern, wherein the memory is configured to: 
generate the specific data pattern corresponding to the specific write request; and 
Page 6 of 13Application No. 16/763,469Reply to Office Action of March 30, 2021write the generated specific data pattern to the memory array.  

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 12/14/2021, with respect to the rejection(s) of claims 1, 2 and 7-11 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kobayashi. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CHARLES EHNE/               Primary Examiner, Art Unit 2113